DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 21-24 include the limitation “determine a first aggregate sentiment for a first subset of the audience members corresponding to a first demographic; and determine a second aggregate sentiment for a second subset of the audience members corresponding to a second demographic.” However, the specifications make no mention of a “first demographic” or “second demographic” in relation to determining sentiment of an audience member. As a result, these claims are rejected as 112(a) for not being supported by the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over MV et al (US 2020/0387934 A1) in view of Aschner et al (US 10,997,240 B1). Hereinafter referred as MV and Aschner.
Regarding claims 1 and 15, MV teaches a method and system comprising: obtaining, from a plurality of audience members that are recipients of a broadcast or stream of media content (page 1 paragraph (0014)), sentiment data indicating reactions of the plurality of audience members to the media content (MGHMC retrieves social media and location-specific context information. In various embodiments, MGHMC can monitor and retrieve social media and location-specific content information of one or more audience members attending a media release event from one or more social media platforms (page 8 paragraph (0082)), the media content including at least one of audio and video, and the sentiment data including commentary from the recipients regarding the media content or physical reactions of the audience members to the media content (MGHMC determines a baseline mood for the audience members. In various embodiments, MGHMC can determine a baseline mood for the one or more audience members based on the retrieved social media and location-specific context information. For example, MGHMC determines a baseline mood for each audience member attending a movie premier based on each audience members social media posts/activity (page 8 paragraph (0083)); determining at least one aggregate sentiment of the plurality of audience members based on the sentiment data (MGHMC can identify one or more relevant scenes in multi-media content based on the tracking of audience member reactions and movement between clusters and a predetermined concentration of audience members in desired clusters. For example, if the screened movie is a comedy and a scene causes audience member reactions to move from neutral or negative clusters to positive clusters (e.g. happy, laughing, smiling, joyful, etc) then the scene that caused the positive reaction is a relevant scene. MGHMC can generate promotion content based on the one or more identified relevant scenes in a multi-media content. In some embodiments, MGHMC can generate promotional videos and/or movie trailers for a movie (page 8 paragraphs (0086)-(0087)). MV teaches a plurality of audience members (page 4 paragraph (0047)).
However, MV is silent in teaching facilitating augmentation of the broadcast or stream of media content to indicate the at least one aggregate sentiment by performing one of: transmitting an indication of the at least one aggregate sentiment to a broadcast platform for use in augmentation of the broadcast or stream. Aschner teaches on (column 8 lines 26-45) the sentiment analysis module 134 may be configured to receive the filtered social media data 173 and to determine a sentiment of each of the social media posts included in the filtered social media data 173. For example, the sentiment analysis module 134 may be configured to analyze the social media posts of the filtered social media data 173 and to assign a sentiment score to each social media post. In some embodiments, the sentiment score may be a textual value, such as “positive,” “negative,” or “neutral.” In some embodiments, the sentiment score may be a numerical value, such as a number within a range of zero (0) to ten (10). The sentiment analysis module 134 may be configured to generate or otherwise determine augmented social media data 174 that includes the social media posts of the filtered social media data 173 and sentiment scores associated with each of the social media posts. The augmented social media data 174 may be determined and provided to the data aggregation module. Aschner further teaches a broadcast platform is a source of the broadcast or stream (column 8 lines 9-20). Aschner also teaches augmenting the broadcast or stream of the media content to indicate the at least one aggregate sentiment to the audience members (column 8 lines 39-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MV’s reference to include the teaches of Aschner for facilitating augmentation of the broadcast or stream of media content to indicate the at least one aggregate sentiment by performing one of: transmitting an indication of the at least one aggregate sentiment to a broadcast platform for use in augmentation of the broadcast or stream before the effective filing date of the invention. A useful combination is found on Aschner (column 2 lines 16-42) a variety of media content may be presented at electronic user devices such that users may consume or interact with the content. For example, sporting events, television shows, movies, music, music videos. […] Media content corresponding to a live event often may be streamed to user devices in real time or close to real time as may be experienced due to slight delays in delivery of the media content to the user devices.
 
Regarding claims 2 and 16, MV and Aschner teach the method of claim 1. MV teaches obtaining sentiment data includes obtaining the commentary from a broadcast platform (MGHMC retrieves social media and location-specific context information. In various embodiments, MGHMC can monitor and retrieve social media and location-specific content information of one or more audience members attending a media release event from one or more social media platforms (page 8 paragraph (0082)). 
Regarding claims 3 and 17, MV and Aschner teach the method of claim 1. MV teaches the media content is provided through the broadcast platform; said obtaining sentiment data includes obtaining, from one or more social networks that are separate from the broadcast platform (MGHMC retrieves social media and location-specific context information. In various embodiments, MGHMC can monitor and retrieve social media and location-specific content information of one or more audience members attending a media release event from one or more social media platforms (page 8 paragraph (0082)), a plurality of social media posts associated with the media content; and said determining at least one aggregate sentiment includes determining the at least one aggregate sentiment based on content of the social media posts (embodiments of the present invention can generate promotional content, based on the identified relevant and/or sensational scenes, by extracting and collating the most relevant and/or sensational scenes from the multimedia content to generate interest in viewers to see the full content (page 2 paragraph (0013)). 
Regarding claim 4, MV and Aschner teach the method of claim 3. MV teaches said determining the at least one aggregate sentiment based on content of the social media posts (page 2 paragraph (0013)) comprises: weighting particular ones of social media posts based on at least one of a quantity of followers of a user that posted the particular social media post, or reactions of other users of the social media network to the particular social media post (page 6 paragraph (0058)). 
Regarding claim 5, MV and Aschner teach the method of claim 3. MV teaches said obtaining the sentiment data from the one or more social networks (MGHMC retrieves social media and location-specific context information. In various embodiments, MGHMC can monitor and retrieve social media and location-specific content information of one or more audience members attending a media release event from one or more social media platforms (page 8 paragraph (0082)) comprises: transmitting a request to the one or more social networks for social media posts associated with the media content (page 8 paragraph (0088)), the request including criteria for identifying the social media posts associated with the media content (page 6 paragraph (0058)); and receiving the plurality of social media posts based on the request (page 1 paragraph (0003)).
Regarding claim 7, MV and Aschner teach the method of claim 5. MV teaches detecting that a predefined event has occurred in the media content (In various embodiments, if the movement or concentration of audience members for a particular scene is above a predetermined threshold, then MGHMC 312 can identify that particular scene as a relevant scene (page 7 paragraph (0075)); wherein said transmitting a request is performed based on the detecting (page 7 paragraph (0076)). 

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over MV et al (US 2020/0387934 A1) in view of Aschner et al (US 10,997,240 B1) in view of Nathani (US 2021/0004140 A1). Hereinafter referred as MV, Aschner and Nathani.
Regarding claim 6, MV and Aschner teach the method of claim 5. However, MV and Aschner teach are silent in teaching transmitting a request is performed on a periodic basis according to a predefined schedule. Nathani teaches on (page 3 paragraph (0045)) a reminder can be generated at a predetermined time, which can be set by the user, a concerned person, or an administrator. After generating the initial prompt, the prompt generator keeps on generating reminder periodically, till the user sets his/her mood.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine MV’s and Aschner’s references to include the teachings of Nathani for transmitting a request is performed on a periodic basis according to a predefined schedule. A useful combination is found on Nathani (page 3 paragraph (0046)) the identification module is configured to cooperate with the input module to receive the user details and mood data from each of the users, and is further configured to generate a user identifier corresponding to each the users associated with the user devices.

Regarding claim 12, MV, Aschner and Nathani teach the method of claim 1. Nathani teaches the media content includes video, and said augmenting comprises: adding to the video a graphical depiction of a character that exhibits the at least one aggregate sentiment (figure 3A); or said transmitting an indication comprises transmitting an instruction to the broadcast platform to add the graphical depiction of the character to the media content (figures 3d and 3e). 
Regarding claim 18, MV, Aschner and Nathani the audience sentiment detection system of claim 17, wherein to obtain the sentiment data from the one or more social networks (MGHMC retrieves social media and location-specific context information. In various embodiments, MGHMC can monitor and retrieve social media and location-specific content information of one or more audience members attending a media release event from one or more social media platforms (page 8 paragraph (0082)), the one or more processors are configured to: transmit a request to the one or more social networks for social media posts associated with the media content (page 8 paragraph (0088)), the request including criteria for identifying the social media posts associated with the performance (page 6 paragraph (0058)). Nathani teaches the one or more processors are configured to transmit the request on a periodic basis according to a predefined schedule, or based on detection of a predefined event in the media content (page 3 paragraph (0045)). 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over MV et al (US 2020/0387934 A1) in view of Aschner et al (US 10,997,240 B1) in view of Hunter Crawley (US 10,897,647 B1). Hereinafter referred as MV, Aschner and Hunter.
Regarding claim 8, MV and Aschner teach the method of claim 7. However, MV and Aschner are silent in teaching said detecting that a predefined event has occurred in the media content comprises receiving an indication from the broadcast platform that the predefined event has occurred. Hunter teaches on (column 6 lines 23-39) the time coded data can represent timing information related to when the motion events and audio events occurred within a timeframe of the media items. For example, the time coded data can indicate that one or more participants had a laughing expression at twenty minutes and ten seconds into the media item. A tearful expression occurred at one hour and thirty minutes into the media item. 
 Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine MV’s and Aschner’s references to include the teachings of Hunter for detecting that a predefined event has occurred in the media content comprises receiving an indication from a content provider that is a source of the media content that the predefined event has occurred. A useful combination is found on Hunter (column 1 lines 49-61) the present invention relates to identifying and classifying audience reactions during a playback of a media item. For example, media items can include movies, television shows, broadcasts, audio files, podcasts, and/or other media items. 

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over MV et al (US 2020/0387934 A1) in view of Aschner et al (US 10,997,240 B1) in view of Lee (US 2020/0359108 A1). Hereinafter referred as MV, Aschner and Lee.
Regarding claim 9, MV and Aschner teach the method of claim 7. However, MV and Aschner are silent in teaching said detecting that the predefined event has occurred in the media content comprises utilizing a neural network to analyze the media content and detect the predefined event in the media content. Lee teaches on (page 11 paragraph (0092)) the reaction server processes the environment data a local reaction data through a neural network which predicts the remote feedback. The predicted remote feedback along with the local feedback is then provided in the performance area. Thus, the neural net predicts remote reactions based on environment state data and local reaction data. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine MV’s and Aschner’s references to include the teachings of Lee for detecting that the predefined event has occurred in the media content comprises utilizing a neural network to analyze the media content and detect the predefined event in the media content. A useful combination is found on Lee (page 1 paragraph (0004)) an example embodiment of the present invention is directed to a system for creating a virtual audience. Such a system includes a communications interface configured to provide a digital feed from a performance area to a remotely located audience and to receive feedback area to a remote located audience. 

Regarding claim 11, MV, Aschner and Lee teach the method of claim 1. Lee teaches determining at least one aggregate sentiment of the plurality of audience members comprises: obtaining images of the audience members physically reacting to the media content; and utilizing a neural network to determine sentiments of the audience members based on the images (page 11 paragraph (0092)).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MV et al (US 2020/0387934 A1) in view of Aschner et al (US 10,997,240 B1) in view of Bretherton (US 2019/0273570 A1). Hereinafter referred as MV, Aschner and Bretherton.
Regarding claims 10 and 19, MV and Aschner teach the method and system of claims 1 and 15. However, MV and Aschner are silent in teaching determining at least one aggregate sentiment of the plurality of audience members is performed based on presence of at least one of the following in the commentary: ideograms, punctuation, capitalization, hashtags, and non-hashtag keywords. Bretherton teaches on (page 2 paragraph (0027)) the audience member is able to interact, their engagement may consist of ideograms, such as emojis, text, audio, or video and may require human interpretation and intervention.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine MV’s and Aschner’s references to include the teachings of Bretherton for determining at least one aggregate sentiment of the plurality of audience members is performed based on presence of at least one of the following in the commentary: ideograms, punctuation, capitalization, hashtags, and non-hashtag keywords. A useful combination is found on Bretherton (page 1 paragraph (0004)) according to one aspect of the one or more embodiments of the present invention, a method of real-time broadcast audience engagement includes identifying a plurality of shows currently being broadcasted live, providing a list of shows currently being broadcast to an audience member.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MV et al (US 2020/0387934 A1) in view of Aschner et al (US 10,997,240 B1) in view of Gupta et al (US 2016/0049094 A1). Hereinafter referred as MV, Aschner and Gupta.
Regarding claim 13, MV and Aschner teach the method of claim 1. However, MV and Aschner are silent in teaching the media content depicts a performance and said augmenting comprises: adding crowd noise to the media content that is indicative of the at least one aggregate sentiment; or said transmitting an indication comprises transmitting an instruction to the broadcast platform to add the crowd noise to the media content. Gupta teaches on (page 1 paragraph (0009)) the application further simulates different environments by adding audio effects. Application, likewise simulates the sound of other environments, including adding applause or other crowd noises.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine MV’s and Aschner’s references to include the teachings of Gupta for the media content depicts a performance and said augmenting comprises: adding crowd noise to the media content that is indicative of the at least one aggregate sentiment; or transmitting an instruction to a content provider of the media content to add the crowd noise to the media content. A useful combination is found on Gupta (page 1 paragraph (0002)) the present invention relates in general to learning game systems and, more particularly, to a three dimensional (3D) simulator with real-time analysis, feedback, and remediation for public speaking practice and improvement. 

Regarding claim 20, MV, Aschner and Gupta teach the audience sentiment detection system of claim 15. MV teaches to augment the media content, the one or more processors are configured to: add to the media content a modification based on the at least one aggregate sentiment (page 8 paragraph (0082)); or transmit an instruction to a content provider of the media content to add the modification to the media content (page 1 paragraph (0003)). Gupta teaches the modification comprises a graphical depiction of a character that exhibits the at least one aggregate sentiment or crowd noise that is indicative of the at least one aggregate sentiment (page 1 paragraph (0009)). 

 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over MV et al (US 2020/0387934 A1) in view of Aschner et al (US 10,997,240 B1) in view of Hovey et al (US 2013/0328502 A1). Hereinafter referred as MV, Aschner and Hovey.
Regarding claim 14, MV and Aschner teach the method of claim 1. However, MV and Aschner are silent in teaching the media content includes a video depiction of a scene, and said augmenting comprises: modifying the lighting of the scene based on the at least one aggregate sentiment; or transmitting an indication comprises transmitting an instruction to the broadcast platform to modify the lighting of the scene based on the at least one aggregate sentiment. Hovey teaches on (page 2 paragraph (0019)) event venue may be dark, where input may sense ambient light, such as when spotlight shines on audience display device and relay the change in ambient light to control unit to cause audience display device to react appropriately. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine MV’s and Aschner’s references to include the teachings of Hovey for the media content includes a video depiction of a scene, and said augmenting comprises: modifying the lighting of the scene based on the at least one aggregate sentiment; or transmitting a notification to a content provider of the media content to modify the lighting of the scene based on the at least one aggregate sentiment. A useful combination is found on Hovey (page 1 paragraph (0004)) the present disclosure is directed to a coordinated visual presentation using audience display devices, substantially as shown in and/or described in connection with at least one of the figures. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424